Citation Nr: 1723797	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  15-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.  

3.  Entitlement to an increased rating in excess of 10 percent for residuals of a left ankle fracture. 


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979, April 1979 to April 1983, January 1988 to January 1989, May 1994 to October 1995, May 1998 to August 1998, January 2003 to September 2003, and January 2005 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued an increased rating of 10 percent for Veteran's service-connected left ankle disability and denied service connection for the Veteran's right hip and left shoulder claims.

In the April 2013 rating decision, the RO continued the Veteran's service-connected left ankle evaluation at 10 percent disabling effective March 31, 2006.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record fails to demonstrate any current diagnosis for a right hip disability.

2.  The Veteran's left ankle disability was manifested by the functional equivalent of ankylosis in dorsiflexion, between 0 and 10 degrees, and was not manifested by ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.
CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by service; a right hip disability was not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for an increased rating in excess of 30 percent, but no higher, for residuals of a left ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.


VA's duty to notify was satisfied by a letter in January 2012.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); 
see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

As to the right hip service connection claim, a VA examination is not required as there is no credible lay or medical evidence indicating that the Veteran had symptoms or a diagnosis of a right hip injury, either currently or in-service, as discussed in the decision below.  38 C.F.R. § 3.159; see also McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  

In regard to the Veteran's left ankle increased rating claim, the Veteran was afforded a VA examination in April 2013.  See April 2013 VA examination.  Recently, the Court interpreted the last sentence of 38 C.F.R. § 4.59 to create a requirement that certain ROM testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  In that case, the Court held that the final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Id.  Further, the Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the ROM testing described in the final sentence of § 4.59.  Id.  The Board recognizes that the April 2013 VA examination does not reflect the aforementioned information necessary to comply with the requirements under Correia.  However, as explained below, the Veteran will now be afforded the maximum schedular evaluation for limited left ankle motion during the entire period on appeal.  As such, the Board finds that strict compliance with the Correia mandate in this particular case is unwarranted as additional evidence demonstrating further loss of motion would not further the Veteran's cause and result in an unnecessary delay.  In this instance, the Board finds that further development pursuant to Correia would be unproductive and the Veteran would not be prejudiced in his increased rating left ankle claim; thus VA has fulfilled its duty to assist.  38 C.F.R. § 3.159(c)(2).

II.  Service Connection

The Veteran filed an informal claim for entitlement to service connection for a fracture of his right hip, secondary to his service-connected left ankle in December 2011.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

While on active duty, service treatment records do not contain a diagnosis or symptoms of any right hip condition.  In this case, the Veteran has not claimed otherwise.  Instead, as stated above, he has asserted that he has been diagnosed with a right hip disability which was caused or aggravated by a service-connected disability.  

The Veteran submitted a private treatment record describing an emergency care visit.  See May 2011 FPH private treatment record.  In his Form 21-4142 submitted to VA seeking these records, he handwrote that the ER care provider had records pertaining to a hospital visit in May 2011 for the following conditions: "compression fracture of L-1 [and] fracture of right hip."  See VA Form 21-4142 dated January 2012.  However, the record shows that the Veteran sustained a fall and injured his back in 2011; further, the ER record shows that the Veteran has a history of lower back pain.  He was prescribed Percocet for the pain and had x-rays of his back taken.  Specifically, the Veteran injured his lower back and left hip.  However, the record is silent as to any right hip pain or corresponding symptoms.  Further, in the Veteran's notice of disagreement (NOD) submitted by his representative, he emphasized disagreement with VA's decision to service connection of his left hip.  See October 2013 NOD.  In January 2014, the RO sent the Veteran a clarification letter as to whether the Veteran is appealing the RO's decision as to a left or right hip disability.  In a February 2014 response to the RO's letter, the Veteran's representative corrected the Veteran's NOD as to this error, stating that the Veteran disagreed with the RO's decision to deny "service connection for Right hip as secondary to his left ankle."  Finally, as stated above, the Veteran's comprehensive service treatment records are silent as to a right hip disability or symptoms relating thereto.  Therefore, following a review of all available evidence, the record is silent for any diagnosis of a right hip disability.

As such, the Board finds that service connection is not warranted at this time.  As stated above, the evidence of record does not contain a diagnosis for a right hip condition.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of a current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection. 

Insofar as the Veteran is asserting that he carries current a right hip condition that was incurred during service or related to a service-connected disability, laypersons are considered competent to provide a medical diagnosis only if: (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran's statements point to a left hip disability.  Though the Veteran stated that he had a right hip fracture, the context of the statement more closely approximates a left hip problem.  Even though the Federal Circuit in Jandreau held that a layperson can diagnose a "simple to identify" condition, the Veteran's provided medical records identify left hip and lower back pain.  As such, the Board affords the ER providers more weight in this case.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, a disability or symptoms of a disability is a prerequisite for a VA examination; thus, the Veteran will not be afforded an examination in this case.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).   Therefore, the Veteran's claim of entitlement to service connection for a right hip disability is denied.



III.  Increased Rating

The Veteran claimed entitlement to a rating in excess of 10 percent for his left ankle disability in December 2011 and the RO denied the claim continuing the 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  See April 2013 rating decision.  Here, the Board finds that a 30 percent rating for the left ankle disability is warranted.   

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  Further, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion of the ankle.  In order to warrant a higher, 20 percent rating, marked limitation of motion is required.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
See 38 C.F.R. § 4.6.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  Under this diagnostic code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5273 provides the rating criteria for malunion of the os calcis or astragalus.  A 10 percent disability rating is warranted for a moderate deformity, and a 20 percent disability rating is warranted for a marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5273.  

Diagnostic Code 5274 provides that a 20 percent disability rating is warranted for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

Pursuant to his left ankle claim, VA afforded the Veteran a VA examination in April 2013.  See April 2013 VA examination.  At the examination, the Veteran reported instability and weakness of the left ankle and that he was prescribed an AFO or articulating foot/ankle orthosis-hinged metal brace with struts for the left ankle by VA.  As of the time of the examination, the Veteran did not ascend or descend steps in tandem, but rather placed both feet on each deck before proceeding.  The Veteran did not experience swelling very often but he has noticed an increasing sense of grinding or crepitus at the left ankle and increased average daily pain as a result.  Id.  According to the examiner, the Veteran had become much more limited in the time available for standing and walking with the left ankle, now not exceeding approximately 5 minutes before needing to sit and rest.  Further, the Veteran reported flare ups where he was unable to crouch or squat, and had a hard time utilizing stairs because of uneven terrain and inclines.  

Importantly, the examiner tested the range of motion (ROM) for the left ankle.  See April 2013 VA examination.  As stated above, a normal ROM measurement during plantar flexion is 0 to 45 degrees and 0 to 20 degrees during dorsiflexion.  At the VA examination, the Veteran could move his left foot in plantar flexion only 30 degrees where objective evidence of painful motion began at 10 degrees.  However, the Veteran's movement during dorsiflexion was 0 degrees, where objective evidence of painful motion begins at 0 degrees.  After repetitive use, the Veteran could only move his left foot during plantar flexion 25 degrees and could not move his left foot during dorsiflexion.  Id.  Further, the examiner noted less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Id.  The Veteran also produced a strength of 3/5 (active movement against gravity) on both dorsiflexion and flexion.  Notably, the examiner recorded no ankylosis of the left ankle.  

Towards the end of the examination report, the examiner observed that the Veteran also had an antalgic (painful) limp on the left which was notable even with a cane.  Functionally, the Veteran would find anything greater than brief standing and walking difficult as he uses his cane constantly to ambulate.  Id.  Further, lifting and carrying is limited to very light weight in the hand without the cane.  Finally, the examiner found that crouching and squatting and ladder use was not feasible and only limited stair usage was reasonable.

At different times during the appeal, the Veteran and his April 2013 VA examiner have stated the left ankle disability is manifested by pain, difficulty standing and walking for long periods of time, instability, excess fatigability, and weakened movement.  He has also had marked limitation of motion.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence that these statements are not credible.  As such, these statements are entitled to probative value as to the severity of his left ankle disability during the appeal.

The Board finds that the symptomology associated with the service connected left ankle more nearly approximates a 30 percent rating under Diagnostic Code 5270.  The Board gives significant weight to the 2013 VA examiner's dorsiflexion ROM measurements.  Specifically, the Veteran cannot move his left ankle up from 0 degrees.  A month before the Veteran filed his increased rating claim, a VA physician noted that the left ankle's ROM in dorsiflexion was "limited," without providing any insight as to a specific degree or where pain began.  See November 2011 VA treatment record.  As such, no evidence suggests the Veteran could move his left foot in dorsiflexion beyond 10 degrees.  Therefore, the Board finds that the Veteran has the functional equivalent of ankylosis in dorsiflexion between 0 and 10 degrees.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the Veteran can move his left ankle during flexion; thus, the Veteran does not experience the functional equivalent of ankylosis in plantar flexion at more than 40 degrees or with abduction, adduction, inversion, or eversion deformity.  

The Board has considered whether higher evaluations are available under other provisions of the code.  However, the Veteran's left ankle disability has not shown to involve any other factor that would warrant evaluation of the disability under other provisions of the rating schedule.  Specifically, there is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  Further, as noted above, a 20 percent rating is the maximum rating assignable under Diagnostic Code 5271; thus, such a rating would not maximize the Veteran's benefit.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 20 percent rating, but no higher.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, given the totality of the evidence, the Board finds that the criteria for a 30 percent disability rating, but no higher, for residuals of a left ankle have been met.  38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5270.


ORDER

Service connection for a right hip disability, to include as secondary to a service-connected disability, is denied.

A rating of 30 percent, but no higher, is granted for residuals of a left ankle fracture subject to the laws and regulations governing monetary awards.


REMAND

While the Board regrets any additional delay, the Veteran's service connection claim for a left shoulder disability is remanded for further evidentiary development.  

The Veteran received a diagnosis for left shoulder arthritis as early as January 2012.  See January 2012 VA treatment record.   He posits that his left shoulder disability is secondary to his service-connected left ankle disability.  See December 2011 informal claim.       

In accordance with the Veteran's December 2011 claim for entitlement to service connection for a left shoulder disability, the Veteran was afforded a VA examination in April 2013.  However, the Board finds that an addendum opinion from the April 2013 examiner is necessary as at least one of the examiner's opinions is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Specifically, the April 2013 examiner did not render an opinion as to whether the Veteran's left shoulder disability is at least as likely as not (at least a 50 percent probability) aggravated or worsened by any service-connected disability.  (Emphasis added).  Likewise, the VA examiner opined that the Veteran's left shoulder disability was "less likely as not...secondary to his service-connected more left ankle [and]...more likely as not [50% probability or higher] due to the natural progression of aging."  Further, the examiner stated that, even after being asked more than once, the Veteran could not recall a specific instance where a fall due to his service-connected left ankle disability injured his left shoulder.  See April 2013 VA examination.  However, after the examination, the Veteran disagreed with the examiner, and stated that such a statement was "completely untrue, when in fact [he] did state that [he] had not fallen since [he] got [a] left ankle brace in January 2013."  See May 2013 Veteran lay statement.  In addition, the Veteran's informal claim filed in December 2011 mentioned a different fall than he sustained in May 2011 attributable to his left ankle instability and further discussed above in reference to the Veteran's entitlement to service connection for the right hip. 

Likewise, the electronic file contains a VA record dated September 2011 which showed that the Veteran "tripped [3 days ago] and was trying to grab his yard shed as he fell.  It sounds like he hyperextended his arm backward.  Today he complains of pain and decreased ROM [of the left shoulder]."  Further, at that September 2011 appointment, the Veteran self-reported pain due to a fall.  As a result, the VA doctor scheduled the Veteran for an MRI which revealed moderate osteoarthritis in the left acromioclavicular joint and tendinopathy in the left infraspinatus tendon; the doctor then referred the Veteran to an orthopedic consult.  See January 2012 VA treatment record.  At the orthopedic consult, the orthopedic determined the Veteran had an unstable left ankle and left shoulder impingement.  See May 2012 VA treatment record.  As further corroboration, a month before the Veteran's September 2011 fall the Veteran complained of left ankle pain and instability for the previous 6 to 12 months.  See August 2011 VA treatment record.  

At a November 2011 left ankle consult, the Veteran complained his left ankle "buckled" since the early 90s.  He relayed to the doctor that he typically wears some type of ankle brace, and either army boots or work boots with increased stability.  He further stated that he received an ankle brace from prosthetics a month or so after his yard fall without complications and admitted to no instability while wearing this brace.  At that consultation, the physician advised the Veteran to wear his ankle brace at all times to prevent falling and increase stability and Veteran agreed.  See November 2011 VA treatment record.  The Veteran understood that wearing the ankle brace will exponentially weaken his ankle and that he could not go without the brace in the future.  

As such, the April 2013 VA examiner's opinion does not directly address whether the Veteran's left shoulder was aggravated or worsened by his left ankle; even if it did, the examiner states there was no evidence of a fall.  As explained above, the VA examiner based his opinion on an inaccurate premise; mainly, he did not acknowledge the Veteran's VA treatment records or lay statements about a fall allegedly caused in part by the Veteran's unstable left ankle.  As such, a medical opinion based upon an inaccurate factual premise has no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, the examiner did not address the aggravation requirement to establish secondary service connection.  See El-Amin v. Sinseki, 26 Vet. App. 136 (2013).  Finally, the examiner did not provide a direct service connection opinion.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that if a secondary theory of service connection is not established, the Board must still afforded the Veteran the opportunity to prove causation under direct service connection).  Hence, the Board remands this issue to the AOJ for an addendum opinion addressing the nexus between the Veteran's left shoulder disability and his service-connected left ankle, the aggravation or worsening factor, and a nexus between his claimed disability and service.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the St. Louis VA Medical Center (VAMC) dated from March 2013 to the present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated. If the records are not available, the AOJ should make a formal finding of unavailability, put said finding in the Veteran's file, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion(s) from the April 2013 examiner, or another appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's left shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.
 
The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left shoulder disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left shoulder disability was caused, aggravated, or worsened by at least one of the Veteran's service-connected disabilities?  If aggravation or worsening is found, is there medical evidence created prior to the aggravation/worsening or between the aggravation/worsening and current level of disability that shows a baseline of the left shoulder disability prior to aggravation/worsening?

c) Is there evidence that the service connected ankle is unstable such that it could result in falls?

d) Is it possible for the left ankle to buckle when the Veteran is wearing an ankle brace?

The examiner should specifically consider the Veteran's contentions that he fell numerous times because of a bad left ankle, to include his September 2011 fall which prompted a left shoulder MRI and orthopedic consult.  The fact that the Veteran has been issued an ankle brace should also be taken into account.  

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.  If the examiner cannot determine a baseline reading, the examiner should state that in his or her addendum opinion.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The medical professional is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  Thereafter, and after undertaking any development deemed necessary, readjudicate the issues remaining on appeal.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case (SSOC) and provide the Veteran an opportunity to respond.  Thereafter, return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


